Exhibit 10.2


AMENDED AND RESTATED INDEMNIFICATION AGREEMENT
This Amended and Restated Indemnification Agreement (this “Agreement”), dated as
of April 24, 2013, is by and between Rumson-Fair Haven Bank and Trust Company, a
New Jersey commercial bank (the “Company”) and James G. Aaron (“Indemnitee”).
WHEREAS, Indemnitee is a director and/or an officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
commercial banks;
WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification is available; and
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director and/or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in Section 1(d) below) to, Indemnitee as set forth in this
Agreement; and
WHEREAS, this Agreement replaces the Indemnification Agreement between the
Company and the Bank (the “Original Agreement”) which is amended and restated
effective as of the date of the Original Agreement as if the Original Agreement
had always been this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the Indemnitee's agreement
to continue to provide services to the Company, the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a)“Claim” means any proceeding, threatened or contemplated civil, criminal,
administrative or arbitration action, suit or proceeding and any appeal therein
and any inquiry or investigation which could lead to such action, suit or
proceeding.
(b)“New Jersey Court” shall have the meaning ascribed to it in Section 9(e)
below.
(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(d)“Expenses” means any and all reasonable expenses, including attorneys’ and
experts’ fees, court costs, transcript costs, travel expenses, duplicating,
printing and binding costs, telephone charges, and all other reasonable costs
and expenses incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim. Expenses also shall include (i) Expenses
reasonably incurred in connection with any appeal resulting from any Claim,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedes bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 5 only, Expenses reasonably incurred by Indemnitee
in connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee. All Expenses included in a demand by
Indemnitee hereunder must be certified by affidavit of Indemnitee’s counsel as
being reasonable.




84894962.2

--------------------------------------------------------------------------------




(e)“Expense Advance” means any payment of Expenses advanced to Indemnitee by the
Company pursuant to Section 4 or Section 5 hereof.
(f)“Indemnifiable Event” means any event or occurrence, whether occurring on or
after the effective date of this Agreement, related to the fact that Indemnitee
is or was a director, officer, employee or agent of the Company or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise (collectively with the Company, “Enterprise”) or by
reason of an action or inaction by Indemnitee in any such capacity (whether or
not serving in such capacity at the time any Loss is incurred for which
indemnification can be provided under this Agreement).
(g)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation and banking law and neither presently
performs, nor in the past five years has performed, services for either: (i) the
Company or Indemnitee (other than in connection with matters concerning
Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.
(h)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA excise taxes, amounts
paid or payable in settlement, including any interest, assessments, and all
other charges paid or payable in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness or participate in, any Claim.
(i)“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).
(j)“Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 9(b) below.
(k)“Voting Securities” means any securities of the Company that vote generally
in the election of directors.
2.    Employment. This Agreement shall not be deemed an employment agreement
between the Company (or any of its subsidiaries or Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that his or her employment with or service
to the Company or any of its subsidiaries or Enterprise is at will and the
Indemnitee may be discharged at any time for any reason, with or without cause,
except as may be otherwise provided in any written employment agreement between
Indemnitee and the Company (or any of its subsidiaries or Enterprise), other
applicable formal severance policies duly adopted by the Board or, with respect
to service as a director or officer of the Company, by the Company's Constituent
Documents or New Jersey law. This Agreement shall continue in force after
Indemnitee has ceased to serve as a director or officer of the Company or, at
the request of the Company, of any of its subsidiaries or Enterprise, as
provided in Section 12 hereof.
3.     Indemnification. Subject to Section 9 and Section 10 of this Agreement,
the Company shall indemnify Indemnitee, to the fullest extent permitted by the
laws of the State of New Jersey and applicable federal law in effect on the date
hereof, or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, against any and all Losses if
Indemnitee was or is or becomes a party to or participant in, or is threatened
to be made a party to or participant in, any Claim by reason of or arising in
part out of an Indemnifiable Event, including, without limitation, Claims
brought by or in the right of the Company, Claims brought by third parties, and
Claims in which the Indemnitee is solely a witness.


84894962.2
2
 




--------------------------------------------------------------------------------




4.    Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee’s right to such advancement is
not subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within 120 days after any written request
by Indemnitee to the Board, the Company shall, in accordance with such request,
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses. In connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney‑client privilege. In connection with any request for Expense Advances,
Indemnitee shall execute and deliver to the Company an undertaking in form
reasonably satisfactory to the Board to repay any amounts paid, advanced, or
reimbursed by the Company for such Expenses to the extent that it is ultimately
determined, following the final disposition of such Claim, that Indemnitee is
not entitled to indemnification hereunder. Indemnitee’s obligation to reimburse
the Company for Expense Advances shall be unsecured and no interest shall be
charged thereon.
5.    Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Claims relating to Indemnifiable Events, and/or (b) recovery under any
directors' and officers' liability insurance policies maintained by the Company.
However, in the event that Indemnitee is ultimately determined not to be
entitled to such indemnification or insurance recovery, as the case may be, then
all amounts advanced under this Section 5 shall be repaid. Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.
6.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
7.    Notification and Defense of Claims.
(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company's ability to participate in the defense of such claim was
materially and adversely affected by such failure, except that the Company shall
not be liable to indemnify Indemnitee under this Agreement with respect to any
judicial award in a Claim related to an Indemnifiable Event if the Company was
not given a reasonable and timely opportunity to participate at its expense in
the defense of such action. If at the time of the receipt of such notice, the
Company has directors' and officers' liability insurance in effect under which
coverage for Claims related to Indemnifiable Events is potentially available,
the Company shall give prompt written notice to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Claim, in each case substantially concurrently with
the delivery or receipt thereof by the Company.
(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently


84894962.2
3
 




--------------------------------------------------------------------------------




directly incurred by Indemnitee in connection with Indemnitee’s defense of such
Claim other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ its own legal counsel in such
Claim, but all Expenses related to such counsel incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s own expense;
provided, however, that if (i) Indemnitee’s employment of its own legal counsel
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of such Claim, or (iii) the Company shall not in fact have employed
counsel to assume the defense of such Claim, then Indemnitee shall be entitled
to retain its own separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any such Claim) and all Expenses related
to such separate counsel shall be borne by the Company.
8.    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim. Indemnification
shall be made insofar as the Company determines Indemnitee is entitled to
indemnification in accordance with Section 9 below.
9.    Determination of Right to Indemnification.
(a)    Mandatory Indemnification; Indemnification as a Witness.
(i)
To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event, including,
without limitation, dismissal without prejudice, Indemnitee shall be indemnified
against all Losses relating to such Claim in accordance with Section 3 to the
fullest extent allowable by law.

(ii)
To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law.

(b)    Standard of Conduct. To the extent that the provisions of Section 9(a)
are inapplicable to a Claim related to an Indemnifiable Event that shall have
been finally disposed of, any determination of whether Indemnitee has satisfied
any applicable standard of conduct under New Jersey or applicable federal law
that is a legally required condition to indemnification of Indemnitee hereunder
against Losses relating to such Claim and any determination that Expense
Advances must be repaid to the Company (a “Standard of Conduct Determination”)
shall be made (i) by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board, (ii) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, or (iii) if there are no such Disinterested Directors, by
Independent Counsel in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee; and
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 120 days after such request, any and all Expenses incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.
(c)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under
Section 9(b) shall not have made a determination within 120 days after the later
of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
120‑day period may be extended for a reasonable time, not to exceed an
additional 90 days, if the person or persons making such determination in good
faith requires such additional time to obtain


84894962.2
4
 




--------------------------------------------------------------------------------




or evaluate information relating thereto. Notwithstanding anything in this
Agreement to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of any Claim.
(d)    Payment of Indemnification. If, in regard to any Losses:
(i)
Indemnitee shall be entitled to indemnification pursuant to Section 9(a);

(ii)
no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or

(iii)
Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination,

then the Company shall pay to Indemnitee, within 30 days after the later of (A)
the Notification Date or (B) the earliest date on which the applicable criterion
specified in clause (i), (ii) or (iii) is satisfied, an amount equal to such
Losses.
(e)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 9(b)(iii), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.
Indemnitee may, within five (5) days after receiving written notice of selection
from the Company, deliver to the Company a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not satisfy the criteria set forth in
the definition of “Independent Counsel” in Section 1(i), and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person or firm so selected shall act as
Independent Counsel. If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit; and (ii) the Company may, at
its option, select an alternative Independent Counsel and give written notice to
Indemnitee advising Indemnitee of the identity of the alternative Independent
Counsel so selected, in which case the provisions of the two immediately
preceding sentences, the introductory clause of this sentence and numbered
clause (i) of this sentence shall apply to such subsequent selection and notice.
If applicable, the provisions of clause (ii) of the immediately preceding
sentence shall apply to successive alternative selections. If no Independent
Counsel that is permitted under the foregoing provisions of this Section 9(e) to
make the Standard of Conduct Determination shall have been selected within 20
days after the Company gives its initial notice pursuant to the first sentence
of this Section 9(e), either the Company or Indemnitee may petition the Superior
Court of the State of New Jersey (“New Jersey Court”) to resolve any objection
which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with the Independent Counsel’s determination pursuant to
Section 9(b).
(f)    Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the New Jersey Court. No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable standard of conduct may be used as a defense to
any legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.


84894962.2
5
 




--------------------------------------------------------------------------------




10.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:
(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:
(i)
proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or

(ii)
where the Company has joined in or the Board has consented to the initiation of
such proceedings.

(b)    indemnify or advance funds to Indemnitee if a final decision by a court
of competent jurisdiction determines that such indemnification is prohibited by
applicable law.
(c)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
(d)    indemnify or advance funds to Indemnitee for Indemnitee's reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Exchange Act (including any such reimbursements under
Section 304 of the Sarbanes‑Oxley Act of 2002 in connection with an accounting
restatement of the Company or the payment to the Company of profits arising from
the purchase or sale by Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act).
(e)    indemnify or advance funds to Indemnitee for Expenses or Losses (i) if
the Company has been advised by a bank regulatory authority that doing so may
result in the imposition of fines or other penalties on the Company or its
directors or officers or a finding that the Company is engaging in an unsafe and
unsound banking practice, or (ii) if such indemnification or advancement would
violate the terms of any agreement, memorandum of understanding or similar
arrangement between the Company and a bank regulatory authority or resolutions
of the Board adopted at the direction of a bank regulatory authority or (iii)
result in the Company failing to meet, or while it does not meet, minimum
capital requirements under applicable law, or (iv) if it would violate any
federal or state laws or regulations applicable to the Company or any entity
which controls the Company including but not limited to Section 18 (k) of the
Federal Deposit Insurance Act or any regulation of the Federal Deposit Insurance
Corporation adopted thereunder..
11.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company's prior
written consent, which shall not be unreasonably withheld. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on the Indemnitee without the Indemnitee's prior written
consent.
12.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another Enterprise) and shall continue
thereafter (i) so long as Indemnitee may be subject to any possible Claim
relating to an Indemnifiable Event (including any rights of appeal thereto) and
(ii) throughout the pendency of any proceeding (including any rights of appeal
thereto) commenced by Indemnitee to enforce or interpret his or her rights under
this Agreement, even if, in either case, he or she may have ceased to serve in
such capacity at the time of any such Claim or proceeding.


84894962.2
6
 




--------------------------------------------------------------------------------




13.    Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, the
Banking Act of 1948, as amended of the State of New Jersey, any other contract
or otherwise (collectively, “Other Indemnity Provisions”); provided, however,
that (a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder; provided
however, that the Original Agreement shall be deemed to be of no force and
effect for that or any other purpose.
14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
15.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
16.    Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives.
18.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.
19.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:
(a)
if to Indemnitee, to the address set forth on the signature page hereto.

(b)
if to the Company, to: Rumson-Fair Haven Bank and Trust Company;


20 Bingham Avenue; Rumson, New Jersey 07760. Attn: Joseph Castelluci
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
20.    Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws and applicable federal law. The
Company and Indemnitee hereby irrevocably and unconditionally: (a) agree that
any action or proceeding arising out of or in connection with this Agreement
shall


84894962.2
7
 




--------------------------------------------------------------------------------




be brought only in the New Jersey Court and not in any other state or federal
court in the United States, (b) consent to submit to the exclusive jurisdiction
of the New Jersey Court for purposes of any action or proceeding arising out of
or in connection with this Agreement, and (c) waive, and agree not to plead or
make, any claim that the New Jersey Court lacks venue or that any such action or
proceeding brought in the New Jersey Court has been brought in an improper or
inconvenient forum.
22.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

[SIGNATURE PAGE FOLLOWS]
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
Rumson-Fair Haven Bank and Trust Company


 
By: /s/ Joseph Castelluci         


Name: Joseph Castelluci         
Title: President / CEO         
 
 



 
INDEMNITEE


 
   James G. Aaron


Name: James G. Aaron         
Address:  [Intentionally Omitted]      
______________________________
______________________________
Effective Date: April 24, 2013      


 
 





84894962.2
8
 


